Appellant was convicted of theft, and his punishment assessed at ninety days imprisonment in the county jail.
Appellant insists that the information and complaint are defective in this: Same charged the theft of the alleged stolen property to have been made from the possession of Clarence D. Pratt, while the proof shows that said stolen property, if stolen at all, was owned by the Lincoln Paint and Color Company. The evidence shows that said Pratt had the control, care and management of the property of the company. The evidence supports the verdict, and the proof and allegation entirely correspond. These are the only questions raised in the record.
The judgment is affirmed.
Affirmed.